This was a suit in trover for the conversion of certain logs, some pine and some cypress. Defendant in error was plaintiff in error below and recovered judgment against the defendant there, plaintiff in error here.
The record shows that most of the logs which were converted by the plaintiff in error to its own use were cut and removed from lands in Volusia County and were delivered to the plaintiff in error in Putnam County. A small number of the logs were cut and removed from lands in Lake County and were delivered to and converted by plaintiff in error to its own use in Putnam County. It is quite clear that the plaintiff in error, through its officers and agents, knew from what lands the logs in both instances were taken *Page 847 
and upon receiving the logs and from the logger plaintiff in error, through its agents and officers, claimed to own the lands from which the logs were taken and deducted from the price paid for the logs the value of the stumpage at that time being paid for timber in that locality.
It also appears that the plaintiff in error prior thereto had bargained, sold and conveyed by deed those particular lands to the defendant in error, who was plaintiff in the suit below.
The evidence was entirely sufficient to establish a willful conversion of the plaintiff's property.
Plaintiff in error contends that the judgment should be reversed because the suit was filed and maintained in Lake County where no conversion occurred and where the defendant in the court below had no established place of business or no legal residence. The objection to venue was not raised in the court below.
Trover is a transitory action and a suit in trover may be brought and maintained in any county or in any state where jurisdiction over the parties can be obtained, regardless of where the conversion was committed, unless venue is definitely fixed by statute.
Although we have a statute which provides that suit should be begun only in the county where the defendant resides, or where the cause of action accrued, or where the property in litigation is (Section 2579 R. G. S., 4219 C. G. L.), this is a statute of privilege and may be waived and wherever a defendant is sued in a county other than that designated in the statute and files a general appearance and thereafter goes to trial upon issues joined without objection to the jurisdiction and venue, the statute will be deemed to have been waived and the court to have acquired jurisdiction of the parties. *Page 848 
The judgment should be affirmed and it is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL and BROWN, J. J., concur.
ELLIS, J., dissents.